Title: From James Madison to St. George Tucker, 22 March 1813
From: Madison, James
To: Tucker, St. George


Dear SirWashington Mar. 22. 1813
I am just favored with yours of the 19th. inclosing information of the predatory progress of the Enemy in the waters of the Chesapeake. It will enter into consultations with the Secretary of the Navy, who has the best dispositions to controul the evil as far as possible. The S. States, particularly Virginia, seem to be marked out for the little vengeance of the B. Cabinet, which like the cat, cited in allusion to the K. of Prussia, is scratching that part of the Union with one paw, whilst it strokes the Eastern part with the other. The mode of warfare pursued agst. us, has certainly not its emblem in the character of the Lyon, nor even in the Cunning of the Fox. Several mails from the West, having lately failed, we are without precise information from Genl: Harrison. It is probable, that the defeat of Winchester has suspended his offensive operations, till they can be resumed with more advantage. We hope from the silence at Sackets Harbour, that the prospect of opening the Campaign in that Quarter, with the command of Lake Ontario, continues favorable. The subject of Telegraphs being critically interesting, the model of yours will be thankfully recd. Accept Dr Sir my great esteem & best wishes
James Madison
